Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claims 1-4, 7-12 and 21-24 are pending. Claims 5, 6 and 13-20 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a method for use in approving transactions based on biometric data (Claimed). The method involves receiving, by the point-of-sale (POS) terminal computing device, from a payment device, a payment account credential specific to a payment account that is associated with the payment device. At least a biometric score and an indication of biometric technology are used to capture the biometric, are appended by the POS terminal computing device. One or more data elements of an authorization request are associated with the transaction at the merchant. The biometric score is indicative of a degree of match between the captured biometric and a reference biometric stored at the payment device. The authorization request has the received payment account credential.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 

Furthermore, the prior art of record (US20180211022, Wagner et al, does not teach:
in connection with a transaction at a merchant, prompting, by a point-of-sale (POS) terminal computing device associated with the merchant, a consumer to provide a biometric to a biometric reader included with the POS terminal computing device, whereby the biometric is presented by the consumer and captured by the biometric reader included with the POS terminal computing device;

receiving, by the POS terminal computing device, from a payment device, a payment account credential specific to a payment account associated with the payment device;

appending, by the POS terminal computing device, at least a biometric score and an indication of a biometric technology used to capture the biometric, to one or more data elements of an authorization request associated with the transaction at the merchant, the biometric score indicative of a degree of match, as a percentage, between the captured biometric and a reference biometric stored at the payment device, the authorization request including the received payment account credential; and

transmitting, to an issuer of the payment account, via at least a payment network, by the POS terminal computing device, the authorization request including the biometric score, the indication of the biometric technology used to capture the biometric, and the payment account credential, wherein the biometric score is provided to the issuer of the payment account to utilize in determining to approve or decline the transaction.

For this reason claims 1 and 10 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691